        Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


 ROBERTO VÁZQUEZ-RAMOS; IRMA L. CIVIL NO.
 RIVERA-RAMOS;  THE    VÁZQUEZ-
 RIVERA CONJUGAL PARTNERSHIP;
 JAVIER    E.    COLÓN-IRIZARRY;
 ADVANCED UROLOGY GROUP, LLC;
 LUIS   M.  MUÑIZ-COLÓN;   WEST
 UROLOGY GROUP, PSC; JUAN M.
 COLÓN-RIVERA;        CARIBBEAN
 UROCENTRE, CSP

                   Plaintiffs                    ANTITRUST

                      V.S.                       (JURY TRIAL IS REQUESTED)

 TRIPLE-S  SALUD,  INC.;   HÉCTOR
 RODRÍGUEZ-BLÁZQUEZ; UROLOGICS,
 LLC; MSO OF PUERTO RICO, LLC; ABC
 INSURANCE; JOHN DOE

                  Defendants



                                    COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW plaintiff, through the undersigned attorneys and very respectfully

SETS FORTH and PRAYS:

                         I.     JURISDICTION AND VENUE

      1.1.   This Honorable Court has jurisdiction over the instant action pursuant to

28 U.S.C. § 1331 for 28 U.S.C. § 1337(a) over the foregoing claims seeking declaratory and

injunctive relief for violations of the Sherman Act, 15 U.S.C. § 1, et seq. Supplemental

jurisdiction is sought pursuant to 28 U.S.C. § 1367 for claims arising under the Puerto
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 2 of 18



Rico antitrust legislation, 10 P.R. Laws Ann. § 257, et seq., as well as for claims under

Articles 1802 and 1803 of the Puerto Rico Civil Code, 31 P.R. Laws Ann. § 5141-5142.

        1.2.   The District of Puerto Rico is the proper venue to hear this case, as per 28

U.S.C. § 1391(b)(2), as all of the relevant events occurred within the territorial limits of

the Commonwealth of Puerto Rico.

                                  II.    THE PARTIES

        2.1.   Plaintiff Roberto Vázquez-Ramos is a licensed physician and a board-

certified urologist who is authorized to engage in the practice of medical urology in

Puerto Rico. His main office is located in the City of Aguadilla, Puerto Rico.

        2.2.   Plaintiff Irma Luz Rivera-Ramos is plaintiff Vázquez-Ramos’ wife and they

are married under the economic regime known under Puerto Rico law as a conjugal

partnership, which is charged with the administration of all assets and liabilities acquired

during their marriage.

        2.3.   Plaintiff the Vázquez-Rivera Conjugal Partnership is the legal entity

generated upon plaintiffs Vázquez-Ramos and Rivera-Ramos’ marriage.

        2.4.   Plaintiff Javier E. Colón-Irizarry is a licensed physician and a board-

certified urologist who is authorized to engage in the practice of medical urology in

Puerto Rico. His main office is located in the City of Mayagüez, Puerto Rico.

        2.5.   Plaintiff Advanced Urology Group, LLC is a, for-profit, domestic legal

entity created on 2015 for which plaintiff Colón-Irizarry performs a portion of his

professional work. This entity’s main offices are located in the City of Mayagüez, Puerto

Rico.




                                             2
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 3 of 18



       2.6.       Plaintiff Luis Manuel Muñiz-Colón is a licensed physician and a board-

certified urologist who is authorized to engage in the practice of medical urology in

Puerto Rico. His main office is located in the City of San Germán, Puerto Rico.

       2.7.       Plaintiff West Urology Group, PSC is a, for-profit, domestic professional

services corporation chartered in 2014 for which plaintiff Muñiz-Colón performs a

portion of his professional work. This entity’s main offices are located in the City of San

Germán, Puerto Rico.

       2.8.       Plaintiff Juan M. Colón-Rivera is a licensed physician and a board-qualified

urologist who is authorized to engage in the practice of medical urology in Puerto Rico.

His main office is located in the City of Mayagüez, Puerto Rico. This plaintiff’s claim is

limited to co-defendant MSO of Puerto Rico, Inc. Hence, when we refer to “plaintiffs” in

the context of the claims asserted against the other defendants, such statement excludes

this plaintiff.

       2.9.       Plaintiff Caribbean Urocentre, CSP is a, for-profit, domestic professional

services corporation chartered in 2006 for which plaintiff Colón-Rivera performs a

portion of his professional work. This entity’s main offices are located in the City of

Mayagüez, Puerto Rico. This plaintiff’s claim is limited to co-defendant MSO of Puerto

Rico, Inc. Hence, when we refer to “plaintiffs” in the context of the claims asserted against

the other defendants, such statement excludes this plaintiff.

       2.10. Defendant Triple-S Salud, Inc., is a, for-profit, domestic corporation

chartered in 2012 that is engaged in the business of health insurance in Puerto Rico. Its

main offices are located in San Juan, Puerto Rico.




                                                3
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 4 of 18



        2.11. Defendant Héctor M. Rodríguez-Blázquez is a licensed physician and a

board-certified urologist who is authorized to engage in the practice of medical urology

in Puerto Rico. His main office is located in the City of Mayagüez, Puerto Rico.

        2.12. Defendant Urologics, LLC, is a, for profit, domestic legal entity that is

wholly or largely owned by co-defendant Rodríguez-Blázquez, which is engaged in the

business of providing medical urology services. Its main offices are located in the City of

Mayagüez, Puerto Rico1.

        2.13. Defendant MSO of Puerto Rico, LLC, is a domestic limited liability

company that is engaged in the administration of Medicare Advantage health insurance,

specifically with “Medicare y Mucho Más” and “Preferred Medical Card” (hereinafter

referred to as “MMM” and “PMC”, respectively).

        2.14. Defendant ABC Insurance Company is a legal entity whose actual name is

not yet known that may be liable for the damages proximately caused by one or more of

the defendants.

        2.15. Defendant John Doe is a natural person or legal entity whose name is not

yet known that participated with the named defendants in their refusal to deal practices

or otherwise conspired with them to engage in violations of federal and Puerto Rico

antitrust law.




1The main offices are located in Mayagüez, but it should be noted that but for Dr. Rodríguez-Blázquez, all
other urologists belonging to the group are located in the cities of Arecibo and Ponce, wherein said
physicians practice medicine.


                                                    4
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 5 of 18



                                        III.    THE FACTS

       3.1.    Ever since Puerto Rico was allowed a charter for self-governance under the

1900 and 1917 organic acts, health services to citizens of limited financial means was

provided by the local government is publicly owned facilities wherein physicians

employed and/or retained under contract by the local authorities tended to said

population’s health concerns2.

       3.2.    In the year 1993, a major overhaul of the Puerto Rico public healthcare

system was performed by means of Act Number 72 of September 7, 1993, 24 P.R. Laws

Ann. § 7001, et seq., which has since been amended on multiple occasions.

       3.3.    The largest paradigm shift brought about by the 1993 reform (which was

later rebranded as “Mi Salud” medical insurance plan3) was the privatization of most

public health facilities and the creating of a public healthcare insurance scheme similar to

that used in the private sector that would be funded mostly through Medicaid grants and

funds collected from the Commonwealth and the municipal governments4.

       3.4.    Upon the approval and implementation of the healthcare reform, the

population that qualified for coverage was split into 8 geographic regions5 in which




2 The network of public health facilities spread throughout Puerto Rico, as well as the method for
administering such facilities is commonly known as the “Arbona System”, in reference to its primary
architect, Dr. Guillermo Arbona-Irizarry (1910-2002).
3 Even more recently, this program has been rebranded as “Vital”. Since “Mi Salud” was the moniker in

effect while most of the most relevant facts occurred, we shall use it as the preferred designation.
4 The formula for determining how much money the Commonwealth and municipal governments must

put into the program is determined by statute. In addition, the program has historically received funds
from special appropriations made by Congress, as well as from the proceeds of municipal bonds issued for
such purposes.
5 The map drawn to designate these regions has not suffered any significant changes since the reform was

instituted in 1993.


                                                   5
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 6 of 18



private health care providers formed independent practice associations that each handled

a number of patients.

        3.5.    The statute created a public entity (separate from the Commonwealth

government itself) known as Health Insurance Administration of Puerto Rico (hereinafter

referred to as “ASES” for its Spanish language acronym), which in turn entered into

contracts with private health insurance companies for the delivery of the services

required under the program.

        3.6.    The insurance companies are responsible for retaining the healthcare

providers that are necessary to provide the requisite services requires by the population

in the region that they serve6.

        3.7.    Also relevant to the instant action is the Medicare Advantage Program (also

known as “Medigap Insurance” or “Medigap Coverage”7) and, as such, is restricted to

patients who qualify for benefits under the Medicare Act (i.e., Title XVIII of the Social

Security Act), 42 U.S.C. § 1395, et seq. In other words, this is a medical insurance program

that is essentially available only to retirees that, throughout their productive years, made

the requisite payments into the Medicare Program.

        3.8.    As recently explained by the Eleventh Circuit:


        Medicare Advantage is a modern adaptation of the momentous 1960s-era
        program. Traditional Medicare uses a fee-for-service payment model,
        whereby the more services physicians perform, the more money they earn.
        After Medicare was enacted, however, experts came to realize that this
        payment structure encourages healthcare providers to order more tests and

6 While Act 72-1993 does allow for health providers to contract directly with ASES, such scheme has not
been used with regards to what is relevant here: the provision of urology services in the Western Region of
Puerto Rico.
7 See https://boomerbenefits.com/medicare-advantage/what-is-medicare-advantage/.




                                                    6
           Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 7 of 18



       procedures than medically necessary. See Thomas L. Greaney, Medicare
       Advantage, Accountable Care Organizations, and Traditional Medicare:
       Synchronization or Collision?, 15 Yale J. Health Pol'y, L. & Ethics 37, 38, 41
       (2015).

       Medicare Advantage seeks to improve the quality of care while
       safeguarding the public fisc by employing a "capitation" payment system.
       Capitation means an amount is paid per person. Capitation, Black's Law
       Dictionary (10th ed. 2014). Under Medicare Advantage's capitation system,
       private health insurance organizations provide Medicare benefits in
       exchange for a fixed monthly fee per person enrolled in the program—
       regardless of actual healthcare usage. These organizations pocket for
       themselves or pay out to their enrollees' providers the difference between
       their capitation revenue and their enrollees' medical expenses, creating an
       incentive for the organizations to rein in costs.

United States ex rel. Silingo v. Wellpoint, Inc., 904 F.3d 667, 672 (11th Cir. 2018)

       3.9.    One of the largest Medicare Advantage providers in Puerto Rico is MMM,

whose physicians are retained by and are under contract with co-defendant MSO of

Puerto Rico, LLC (hereinafter referred to as “MSO”).

       3.10. As of the end of May of 2015, plaintiffs Vázquez-Ramos, Colón-Rivera and

Caribbean Urocentre, CSP were, by virtue of a contract with MSO, MMM/PMC

providers of urology services to qualified western region participants enrolled with said

insurer.

       3.11. At all times relevant to this action, Triple-S Salud, Inc. (hereinafter referred

to as “Triple-S”) has been the private health insurance provider retained by ASES to

provide services for over 200,000 patients in the Western Region of Puerto Rico.

       3.12. Up until the summer of 2015, all plaintiffs were under contract with Triple-

S to provide medical urology services in the Western Region which, due to their




                                              7
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 8 of 18



respective strategic locations throughout the area, efficiently served the qualified

population8.

        3.13. Moreover, the availability of more than one medical urology provider

guaranteed the patients’ statutory right (24 P.R. Laws Ann. § 7036a(3)(h)) to freely select

his/her provider.

        3.14. On or around the beginning of the year 2015, unbeknown to plaintiffs,

defendants Triple-S and Rodríguez-Blázquez began conversations aimed at having the

latter become the sole and exclusive provider of urology services for Mi Salud patients in

Western Puerto Rico, as well as engaging in conversations with MSO to concoct a similar

monopolistic arrangement for MMM/PMC patients.

        3.15. The clear objective of the defendants was to create a monopoly in the

provision of urology services to the substantial Mi Salud and MMM/PMC medical

population in Western Puerto Rico.

        3.16. By refusing to deal with plaintiffs (by not renewing their contracts) and

other qualified medical providers, Triple-S was in fact eliminating any competition

between urologists within the Mi Salud population, which constitutes an unlawful

boycott under antitrust law.

        3.17. Defendant Rodríguez-Blázquez gladly acquiesced to Triple-S’s and MSO’s

monopolistic proposals, using Urologics, LLC (hereinafter referred to as “Urologics”) as




8It should be noted that co-plaintiffs Vázquez-Ramos and Colón-Rivera rendered services to patients
under government insurance, without interruption, for over 15 years prior to the actions challenged in
the instant complaint.


                                                    8
         Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 9 of 18



a front and an alter ego, as there is little, if any, distinction regarding where the natural

person ends and the legal entity begins.

       3.18. This new scheme of limiting urology services for Mi Salud patients in

Western Puerto Rico, while highly prejudicial to the over 200,000 souls that cannot afford

private health insurance, served defendants’ economic interests just fine.

       3.19. In the case of Triple-S, the one-provider model made it more difficult for

patients to obtain urology services, thereby decreasing the amount of consultations and

medical procedures that the insurance carrier has to pay for in any given year, not to

mention that defendants negotiated certain discounts in favor of Triple-S, on account of

the exclusive provider status that was being granted.

       3.20. Moreover, the agreement between Triple S and Urologics included a clause

providing that after October 1, 2015, any savings on certain urologic proceedings would

be split in equal parts between them.

       3.21. Plaintiffs have learned that since defendants entered into their monopolistic

arrangement, the number of prostate cancer patients treated by Rodríguez-

Blázquez/Urologics that have been physically castrated in lieu of more effective, albeit

more expensive, drug treatment has skyrocketed resulting in an inferior quality of life for

these patients and in more money in defendants’ bank accounts.

       3.22. Along the line of urologic procedures, not only did Triple S and MSO grant

Rodríguez-Blázquez/Urologics regional exclusivity over urology consultations but it

also granted said parties, exclusivity over lithotripsy procedures, ceasing referrals to

plaintiffs for such endeavors and thus saddling them with a substantial loss of income.




                                             9
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 10 of 18



       3.23. In the case of Rodríguez-Blázquez and Urologics, the monopolistic

exclusion of other provider eliminated their competition within the region’s Mi Salud

population creating a business environment in which billing services to said population

became the proverbial “shooting fish in a barrel”.

       3.24. As shall be explained in finer detail further into the foregoing document,

Urologics never had the capacity to adequately care for the urologic health of the 200,000+

souls that live in the Western area of Puerto Rico and have been placed in its exclusive

care, something that became apparent when plaintiffs and other urology providers were

ousted.

       3.25. On March 2015 (a time in which defendants’ conspiracy to violate antitrust

law was in full swing), plaintiffs received a letter from Triple-S advising them that the

insurance company had entered into a new contract with ASES (for the administration of

Mi Salud in regions Metro-North and West), effective April 1, 2015 and advising that, if

by May 31, 2015 a new contract had not been signed with Triple-S, plaintiffs would

become “non-participating providers”.

       3.26. Since defendants were in the midst of organizing their exclusive provider

scheme during the time after the letter referred to in the previous paragraph was sent,

plaintiffs were never approached with any offer for renewal or any invitation to engage

in renewal negotiations, notwithstanding their repeated efforts to engage in such

negotiations with Triple S.

       3.27. By means of a two-sentence letter dated May 29, 2015, Triple-S informed

plaintiffs would have their contracts extended for services rendered up until July 31, 2015.




                                            10
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 11 of 18



         3.28. Plaintiffs have, on multiples occasions (several of them, in writing)

unsuccessfully sought to have Triple-S and MSO once again retain them as urology

providers.

         3.29. During most, if not all, of the period during which Urologics has been the

exclusive urology provider for the western region’s patients, Dr. Rodríguez-Blázquez has

been the only urologist in said group with offices within the region.

         3.30. While the region includes towns as far away from each other as, for

example, Aguadilla and San Germán, when the exclusive provider deal was first entered

into, Rodríguez-Blázquez only enjoyed clinical hospital privileges in the tiny Dr. Perea

Pavía Hospital in downtown Mayagüez, which on more than one occasion required

plaintiffs to, notwithstanding their non-participating provider status, treat patients with

emergency urological conditions in different hospitals throughout the region billing

Triple-S under special emergency invoices, if at all.

         3.31. Early into the exclusivity deal, Rodríguez-Blázquez was granted clinical

privileges at the Mayagüez Medical Center (hereinafter referred to as “MMC”), which he

has handled quite unprofessionally, in detriment of the patients that he is supposed to

serve.

         3.32. The MMC’s administration has repeatedly complained to Rodríguez-

Blázquez for, inter alia: 1) his refusal to go to the hospital to examine hospitalized patients,

as well as patients in the emergency room, resorting to instead issue medical orders via

telephone (without having ever seen the patient); sending non-medical staff to examine

patients, ordering the discharge of unexamined patients or ordering them transferred to




                                              11
        Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 12 of 18



Dr. Perea Hospital; 2) refusing to answer urology consultations logged in by other

members of the hospital’s staff; 3) refusing to report to the operating room to tend to

consultations made by other physicians regarding patients undergoing surgery; and 4)

failing to attend compulsory medical staff meetings.

       3.33. Rodríguez-Blázquez’ response to MMC’s demands for basic professional

competence has been met with demands that the hospital manage its urology

consultations the way that he deems proper or otherwise refer the patients to the Dr.

Perea Hospital.

       3.34. During a meeting on September 2016, Rodríguez-Blázquez told MMC

officials that he would start to properly take care of the hospital’s urology patients once

he managed to have another urologist join Urologics, referring to his ongoing efforts to

incorporate plaintiffs into his monopolistic juggernaut.

       3.35. In true monopolistic fashion, Rodríguez-Blázquez engaged in particularly

overt oral and written attempts to recruit plaintiff Javier Colón-Irizarry into Urologics so

that he would perform the work at MMC that said party was unable and/or unwilling to

do.

       3.36. In the case of plaintiff Muñiz-Colón, Urologics listed him (without his

knowledge or consent) in official documents as a contractor, in order to give the

appearance that it was sufficiently staffed to handle the Mi Salud population of the region.

       3.37. The situation described in the preceding paragraphs has been brought

before Triple-S’s attention on multiple occasions by MMC’s management, prompting no

response, as limiting competition among Mi Salud providers (and the economic benefit




                                            12
          Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 13 of 18



that such conduct engenders) seems to be more important to this defendant than ensuring

that its insured population received acceptable urology services.

        3.38. By letter dated March 28, 2017, Kermit Ortiz-Morales, Esq., legal advisor to

MMC informed Triple-S’s President, Madeline Hernández-Urquiza about Rodríguez-

Blázquez’ behavior, its adverse effect on Mi Salud patients treated at the hospital and the

efforts made by management to secure compliance from this physician and/or Urologics,

ending with a plea that is directly related to monopolistic practices, to the effect that:

        In attention to what has been previously stated, through the foregoing,
        MMC requests from Triple-S the immediate cancelation of the exclusive
        provider contract that it maintains with Urologics for the provision of
        urology, urologic surgery and lithotripsy in Puerto Rico’s Western Health
        Region and, consequently proceed to directly enter into contracts with
        other surgeons/urologists that have clinical privileges in the hospital and
        that reside within the Western Health Region, for the provision of
        medical/hospital services; without prejudice of Triple-S being able to grant
        Urologics, as it deems proper, any other similar contract for the provision
        of medical services in the relevant fields of medicine, so long as such
        contract not be an exclusive one. (emphasis in the original; translation
        ours9)

        3.39. Needless to say, defendants’ monopolistic behavior has resulted in

substantial economic losses for plaintiffs herein, as they have been unable to provide their

services to members of the Mi Salud population in the Western Health Region.

        3.40. Dr. Rodríguez-Blázquez and Urologics were not content with creating a

regional monopoly of Mi Salud patients in Western Puerto Rico but it further sought to

obtain such regional exclusivity with regards to MMM Medicare Advantage patients.




9Needless to say, if and when the letter is filed with the Court or introduced into evidence in a hearing, the
same will be accompanied by a certified translation thereof.


                                                     13
         Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 14 of 18



       3.41. Just as in the case of Triple S, MSO was happy to oblige and give into the

monopolistic pretensions of Rodríguez-Blázquez/Urologics, to the detriment of other

qualified providers whose contracts were cancelled, including plaintiffs Vázquez-Ramos,

Colón-Rivera and Caribbean Urocentre, CSP.

       3.42. The reasons why MSO and Rodríguez-Blázquez/Urologics entered into a

monopolistic arrangement are essentially the same that we have previously averred with

regards to the regional monopoly concocted by the latter and co-defendant Triple S with

regards to Mi Salud patients.

       3.43. Plaintiffs’ economic losses, based on prior billing to Triple-S, since July 2015

up until today, are estimated in no less than $1,000,000.00 per provider10, an amount that

continues to increase as time goes by. This figure holds true both for loses attributable to

collusion with Triple S and those attributable to collusion with MSO by the two plaintiffs

asserting claims against said co-defendant.

       3.44. The damages referred to in the previous paragraph constitute “antitrust

injuries” as defined by the Supreme Court, as they are directly linked to defendants’

actions eliminating any competition whatsoever in the provision of urology services to

Mi Salud patients in western Puerto Rico, which effectively prevented them from

participating in said market. Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477,

489-490 (1977).




10The final, accurate figure can only be determined through the examination of materials that will be
obtained through discovery and will reflect the actual amount of professional work that plaintiffs were
precluded from engaging in because of defendants’ collusive behavior.


                                                  14
            Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 15 of 18



          3.45. Additionally, the illegal exclusion of plaintiffs as qualified urology

providers has generated in them profound feelings of anger, anxiety (because the sudden

and substantial loss of income), frustration and sadness that are actionable under Puerto

Rico tort law and are estimated at no less than $500,000.00 for each individual11 plaintiff.

                             IV.     FIRST CAUSE OF ACTION (Sherman Act)

          4.1.     The Sherman Act allows persons injured to file suit seeking relief in federal

court including suits for treble damages, prejudgment interest, injunctive relief and

attorney’s fees. See 15 U.S.C. §§ 4; 15.

          4.2.     While there are valid business reasons why a person or entity may refuse

to deal with others engaged in the same industry, where said refusal is fueled by a desire

to limit competition, it violates Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1; 2.

          4.3.     In our Circuit, a violation of Section 2 of the Sherman Act lies where: 1) the

defendant possesses monopoly power in the relevant market; and 2) has willfully

acquired or maintained that power by means other than a superior product, business

acumen or historic accident. Díaz Aviation Corp. v. Airport Aviation Services, 716 F.3d

256, 265 (1st Cir. 2013), accord United States v. Grinnell Corp., 384 U.S. 563, 570-571 (1966)

          4.4.     Triple-S possesses the authority to create a monopoly in the provision of

urology services to Mi Salud patients in Western Puerto Rico and has in fact awarded

such a monopoly to wholly-underqualified defendants Rodríguez-Blázquez and

Urologics, a willful action that was motivated solely by a desire to increase defendants’




11   Obviously, the corporate plaintiffs cannot and are not claiming any damages for pain and suffering.


                                                      15
        Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 16 of 18



profits. The same holds true for MSO in the context of MMM Medicare Advantage

patients.

       4.5.   Exclusive dealing, such as the one at play in the instant case, may be a per

se violation of Section 1 of the Sherman Act or if it is found to impair competition when

assessed under the so-called “rule of reason”. Tampa Elec. v. Nashville Coal Co., 365 U.S.

320, 333-335 (1961); United States Healthcare, Inc. v. Healthsource, Inc., 986 F.2d 589, 595

(1st Cir. 1993), both of which may be concluded from the facts of this case.

       4.6.   Section 1 of the Sherman Act further proscribes any conspiracy that results

in the constraint of trade.

       4.7.   It is undeniable that defendants have colluded to exclude plaintiffs from

participation in the Mi Salud market solely for purposes of increasing their profits on

account of their refusal to deal with plaintiffs.

       4.8.   Plaintiffs are entitled to injunctive relief in the form of an order requiring

Triple-S and MSO to break the monopoly created in favor of Rodríguez-

Blázquez/Urologics, an award of treble damages, prejudgment interest and reasonable

attorney’s fees, to be assessed under a lodestar calculation.

              V.     SECOND CAUSE OF ACTION (Puerto Rico Antitrust Law)

       5.1.   Just like the Sherman Act, the Puerto Rico Antitrust Act allows private

parties aggrieved by proscribed conduct to seek judicial redress. 10 P.R. Laws Ann. §

268.

       5.2.   The Puerto Rico Antitrust Act, pretty much adopts the language contained

in the Sherman Act that is relevant to the claims being asserted herein and thus, proscribe




                                              16
        Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 17 of 18



the same conduct. See 10 P.R. Laws Ann. §§ 258-262; Podiatrist Ass'n v. La Cruz Azul de

P.R., Inc., 332 F.3d 6, 16 (1st Cir. 2003); Coastal Fuels Inc. v. Caribbean Petroleum Corp.,

79 F.3d 182, 195 (1st Cir. 1996).

       5.3.   Based on the parallels between the Sherman Act and the Puerto Rico

legislation, the same facts that constitute a federal violation also constitute a violation of

local law and need not be repeated here.

       5.4.   Just as is the case under the Sherman Act, defendants’ violations of the

Puerto Rico Antitrust Act entitle plaintiffs to injunctive relief to stop the offending

conduct, as well as to treble damages.

                  VI.     THIRD CAUSE OF ACTION (Puerto Rico Tort Law)

       6.1.   Article 1802 of the Puerto Rico Civil Code, 31 P.R. Laws Ann. § 5141,

provides for the allowance of compensatory damages in favor of any person that is

injured through the intentional or negligent acts of a third party.

       6.2.   In order to obtain relief under this statute, a plaintiff has to establish the

existence of “(i) a compensable injury; (ii) a wrongful act on the defendant's part; and (iii)

a sufficiently tight causal nexus between the injury and the wrong”. González Figueroa

v. J.C. Penney P.R., Inc., 568 F.3d 313, 319 (1st Cir. 2009) (citing Puerto Rico Supreme Court

precedent).

       6.3.   Article 1803 of the Puerto Rico Civil Code, 31 P.R. Laws Ann. § 5142,

provides for the imposition of vicarious liability for the tortious conduct of a

person’s/entity’s employees and/or agents, something that is highly relevant in the

context of the claims asserted against the above-captioned corporate defendants.




                                             17
           Case 3:19-cv-01527-PAD Document 1 Filed 05/30/19 Page 18 of 18



       6.4.    Without the shadow of a doubt, the same actions incurred in by the

defendants in violation of federal and local antitrust legislation also constitute a tort

under Puerto Rico law.

       6.5.    Nothing precludes a federal antitrust plaintiff for invoking supplemental

jurisdiction over derivative state tort claims.

                                     VII.   JURY DEMAND

       7.1.    Plaintiffs demand their Seventh Amendment to a jury trial on all claims so

triable.

       WHEREFORE it is respectfully requested from this Honorable Court that the relief

requested in the foregoing action be hereby GRANTED.

       In San Juan, Puerto Rico this 30th day of May, 2019.

                                                        RESPECTFULLY SUBMITTED,

                                                              M.L. & R.E. LAW FIRM
                                                                     513 Juan J. Jiménez St.
                                                               San Juan, Puerto Rico 00918
                                                                         Tel (787) 999-2979
                                                                         Fax (787) 758-2221

                                                              S/Jorge Martínez Luciano
                                                        JORGE MARTINEZ LUCIANO
                                                             USDC-PR Number 216312
                                                            e-mail: jorge@mlrelaw.com

                                                          S/Emil Rodríguez Escudero
                                                       EMIL RODRÍGUEZ ESCUDERO
                                                             USDC-PR Number 224312
                                                             e-mail: emil@mlrelaw.com




                                             18
